Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 8, 2021, claims 1-10 and 21-28 are active in 

this application.


Claim Objections

 	Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa [US Patent Application # 20170365209].
With respect to claim 27, Kurokawa discloses a memory device [fig. 5a], comprising: a plurality of memory cells [209’s]; a local sense amplifier [SA]; a backside interconnect [SA side coupled to LBL’s] , wherein the second local bit line is electrically coupled to the local sense amplifier [see fig.].


Allowable   Subject   Matter

 	Claims 1-10 and 21-26 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 1, a local bit line extending laterally on a second level, the second level vertically separated by one or more first inter-level dielectric layers from the first level in a first direction, the local bit line electrically coupled to each memory cell of the first plurality of memory cells, each memory cell of the second plurality of memory cells, and the local sense amplifier; and a global bit line extending laterally on a third level vertically separated by one or more second inter-level dielectric layers from the first level in a second direction opposite the first direction, the global bit line electrically coupled to the local sense amplifier.
-with respect to claim 21, a backside interconnect beneath the backside of the substrate, the backside interconnect including a local bit line, the local bit line electrically coupled to each memory cell and the local sense amplifier; and a frontside interconnect over the front side of the substrate, the frontside interconnect including a global bit line, the global bit line electrically coupled to the local sense amplifier.
-with respect to claim 26, a backside interconnect including a local bit line, the local bit line electrically coupled to each memory cell and the local sense amplifier; and a frontside interconnect including a global 
-with respect to claim 28, the frontside interconnect further includes a plurality of word lines, each wordline coupled to the first local bitline, the second local bit line, and a memory cell of the plurality of memory cells.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 15, 2021